Citation Nr: 0009642	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-176 42A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had service from April 1943 to October 1945.  
This appeal arises from a May 1998 rating decision, which 
denied a rating in excess of 50 percent for service-connected 
PTSD.  The veteran was accorded a hearing before a hearing 
officer at the RO in December 1998, and a transcript of the 
hearing is included in the claims folder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim for an increased rating for PTSD has 
been obtained.  

2.  The veteran's service-connected PTSD is manifested by 
frequent flashbacks, nightmares, panic attacks, and episodes 
of depression, he has few friends, and his ability to obtain 
or retain employment is impaired; the PTSD is severely 
disabling.  


CONCLUSION OF LAW

A 70 percent rating for PTSD is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.7, 
4.130, Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During service, the veteran served as an aerial gunner.  His 
decorations and citations include an Air Crew Badge, an Air 
Medal, and a Distinguished Flying Cross.  His service-
connected psychiatric disorder was classified as an anxiety 
reaction at the time his rating for that disorder was raised 
by the RO from 10 percent disabling to 50 percent disabling, 
in a January 1995 rating action.  The May 1998 rating action 
reclassified the psychiatric disorder as a post-traumatic 
stress disorder and continued the 50 percent rating.  

In a January 1997 statement, the veteran asserted that his 
service-connected psychiatric disability warranted a 100 
percent rating.  In a subsequently submitted, undated 
statement, the veteran indicated that he has recurring 
nightmares of being shot down over Germany and being pursued 
and attacked by civilians, his plane being struck by enemy 
rockets, and being crushed in the ball turret of his plane.  
He stated that he often thought of civilians and enemy 
soldiers he believes he killed.  In 1987 and 1988, he became 
so depressed that he could not make lesson plans as a teacher 
or teach utilizing lesson plans prepared by other teachers.  
After getting into arguments with the assistant principal and 
curriculum specialist, the veteran informed the principal 
that he would retire from teaching the day after the upcoming 
winter break.  The veteran asserted that his medical 
condition required him to retire 10 years before he had 
planned to do so.  He reported that he has several hobbies, 
but his ability to engage in his hobbies is adversely 
affected by his medical problems.  

In a January 1998 letter, the veteran's wife indicated that 
the veteran has had nightmares since the beginning of their 
marriage in 1955.  She awakens him after the nightmares and 
he tells her that the nightmares relate to his wartime 
experiences.  The veteran's wife reported that, over the 
previous two years, there had been a dramatic increase in the 
frequency of the veteran's nightmares.  His nightmares 
disrupt his sleep to the point where he sometimes fell asleep 
during the daytime, even during meals.  She stated that the 
veteran had been involved in two motor vehicle accidents in 
early 1997, and in both cases, she believed that the 
accidents resulted from the veteran having fallen asleep.  
Accordingly, she did not allow him to drive anymore.  The 
veteran's wife contended that his complaints of anxiety, 
stomach pain, diarrhea, and nausea seemed to have increased, 
and he was depressed much of the time.  He also tended to 
fall frequently.  The veteran's wife asserted that she did 
not believe it was safe to leave the veteran by himself.  

In a January 1998 letter, D. K. Crossen. M.D., reported 
having treated the veteran for the previous eight years for 
headaches, a spastic stomach and lower bowel, high blood 
pressure, depression, and anxiety.  

On VA examination in April 1998, the examining physician 
noted the veteran's military and medical history.  The 
examiner opined that the veteran may be more disabled than 
the level of disability reflected in his current rating.  The 
examining further concluded that the veteran manifested many 
symptoms of PTSD, including frequent, chronic nightmares, 
feelings of depression and anxiety, episodes of daytime 
sweats and panic symptoms.  The veteran thought every day 
about the war and the people who lost their lives in combat, 
and he seemed pre-occupied with the thought that the world 
may go to war again.  The examining physician reported that 
the veteran had diminished interest in participating in many 
activities.  At times, he could not even enjoy activities he 
likes, such as gardening or fishing.  He felt somewhat 
detached and estranged from others.  People are always 
welcome in his home, but he reported that he remained fairly 
isolated, with the exception of the close ties he maintained 
with his family.  He reported symptoms of increased arousal, 
including significant insomnia, irritability, frustration, 
difficulty concentrating, and hypervigilance, but he denied 
that he has exaggerated startle response or must sit with his 
back to the wall.  The examining physician opined that the 
veteran was competent to manage his own funds.  The examining 
physician also indicated that the veteran's Axis I diagnosis 
should be changed to chronic, severe, PTSD, with significant 
anxiety in terms of generalized anxiety disorder and major 
recurrent depression, with some somatoform disorder, as well 
as episodic gastrointestinal and abdominal pains.  The 
physician went on to comment that there had been some serious 
impairment in occupational functioning leading to retirement 
due to inability to maintain his job roles.  

In an October 1998 letter, submitted in support of his claim 
for an increased rating for service-connected PTSD, the 
veteran indicated that, contrary to the statement contained 
in the April 1998 VA examination report that he has 
diminished interest in many activities, he has strong 
interest in his hobbies, but his efforts to pursue these 
hobbies fail when he becomes discouraged by the level of his 
anxiety and depression.  He also asserted that he cannot 
manage his own funds, and indicated that, ten years earlier, 
he and his wife had agreed that she would assume this 
responsibility because he was beginning to make many errors 
in money management.  The veteran indicated that, beginning 
in 1996, he began seeing images of children he believes he 
killed during service materializing around him.  He reported 
this to Dr. Crossen, who prescribed Xanax.  By August 1998, 
the children he was seeing had begun speaking to him, and Dr. 
Crossen referred him to Dr. Jeff Sommers, a psychiatrist.  In 
December 1987, the veteran's problems with anxiety, 
depression, and a spastic stomach caused him to be so 
distraught that he almost reacted violently against a 
disruptive student.  The veteran requested retirement that 
same day, and his request was granted.  The veteran reported 
that his wife took an early retirement at the end of the 1988 
school year because she felt that his condition had 
deteriorated to the point where she did not think he should 
be left unattended.  

At a hearing in December 1998 before a hearing officer at the 
RO, the veteran testified that he has flashbacks three or 
four times a week.  He expressed his belief that his PTSD 
strains his relationship with his wife, and stated that she 
must take care of him and cannot leave him by himself.  The 
veteran's wife indicated that the veteran had become more 
irritable toward her, and she felt herself under stress 
because he required so much care.  The veteran testified that 
he has panic attacks several times a month, and he becomes 
extremely nervous at those times.  

In a statement submitted at the hearing, the veteran's wife 
indicated that he can feed himself, but wears a bib to 
protect his clothing, and often falls asleep during meals.  
He can bathe himself, but needs help getting in and out of 
the tub.  He can dress himself, but needs help with 
suspenders, buttons, and sometimes putting on his undershirt 
and tying his shoes.  He cannot manage money, such as paying 
bills, and cannot keep records.  He can manage cash 
purchases.  He cannot take medications as directed without 
supervision.  He had voluntarily given up his driver's 
license, he was unable to respond to traffic signs and 
lights, and would get lost trying to find destinations.  He 
forgets where he puts things and what he was going to do, and 
becomes upset and irritable when he thinks things do not go 
as they should.  His hands shake, he is usually depressed, 
and always complains of stomach pains.  He cannot organize 
his thoughts to write a letter or file a report.  He has not 
maintained lasting friendships.  He enjoys chatting with 
neighbors, especially children.  He adores their two 
grandchildren, but often becomes annoyed with the eleven-
year-old, and argues with him in a childlike manner.  He 
formerly spoke of taking his own life, and although the 
veteran's wife had gotten him to promise he would refrain 
from doing so, she continued to fear that he might kill 
himself.  She indicated that he does none of the essential 
work relating to the care of their home.  

In a letter dated November 1998, and submitted at the 
hearing, Dr. Crossen reported that he had been treating the 
veteran for spastic stomach and lower bowel pain.  Dr. 
Crossen had prescribed Trazodone for the veteran's depression 
and sleep problems.  Dr. Crossen confirmed that, in 1996, the 
veteran reported that wispy things were following him.  He 
spoke about this with Dr. Crossen and the veteran expressed 
concern about his responsibility for the people he believes 
he killed during combat.  Dr. Crossen indicated that, in 
April 1997, the veteran reported seeing children he believed 
he killed in World War II following him during the daytime as 
well as at night.  Dr. Crossen prescribed Xanax, and in 
August 1998, he referred the veteran to Dr. Jefferson 
Sommers.  

Records of treatment of the veteran by Dr. Sommers, dating 
from September 1998 to January 1999, were subsequently 
associated with the claims folder.  Dr. Sommers' diagnoses 
were PTSD and recurrent, major depression.  Dr. Sommers noted 
that the veteran had considered suicide a viable alternative 
prior to seeing him, but this was no longer the case.  

Records of VA medical treatment of the veteran, dating from 
January 1997 to November 1998, show that he was being treated 
for disorders including depression.  

In April 1999, Dr. Crossen submitted a letter in connection 
with the veteran's claim which essentially repeated the 
contents his letter of November 1998.  In a June 1999 letter, 
Dr. Sommers reported that, since his initial treatment of the 
veteran in September 1998, his subsequent visits have focused 
on medication management for his psychiatric symptoms.  Dr. 
Sommers opined that the veteran had demonstrated some 
improvement in his psychiatric symptoms with psychotropic 
medication intervention, but continues to have recurrent PTSD 
flashbacks, relives traumatic events, has episodes of 
prominent dysphasia, as well as episodic intense anxiety.  
Dr. Sommers noted that the veteran has sleeping difficulties 
and impairments in focus and concentration.  

Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that when, as here, a veteran claims a 
service-connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Under the criteria for rating psychiatric disorders, a 50 
percent rating is assigned where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence): spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment of 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In this case, the record indicates that the veteran has 
frequent nightmares, nearly continuous depression, frequent 
anxiety attacks, episodes of daytime sweats and panic 
symptoms.  He has diminished ability to participate even in 
leisure activities he enjoys.  He appears to be estranged 
from others, and has maintained few social relationships.  He 
has voluntarily given up his driver's license, and he appears 
to be dependent upon his wife for many activities of daily 
living, such as taking medication or writing letters.  He 
does none of the work associated with the care of his home.  
He has not been employed in many years, and the evidence 
indicates that his premature retirement arose from his 
service-connected PTSD.  On the VA examination in April 1998, 
the examiner classified the PTSD as severely disabling.  
Although Dr. Sommers has reported that the veteran's 
psychiatric symptoms are responding to medication and that 
his condition is improving, the Board does not believe that 
at this time the disorder is significantly less than severely 
disabling.  Taken in its entirety, it appears that the 
disability picture more clearly approximates the level of 
disability encompassed in a 70 percent rating under 
Diagnostic Code 9411.  

However, the evidence does not demonstrate that the veteran's 
service-connected PTSD has resulted in impairment rising to 
the level of a 100 percent rating.  He appears to have a 
significant relationship with his family members, and there 
is no evidence that the disorder is productive of total 
social and occupational impairment.  The veteran was born in 
February 1923 and, as such, is now 77 years of age.  He 
retired from his position as a school teacher at a time when 
he was approximately 65 years of age.  This is considered a 
normal retirement age.  Dr. Sommers has reported that the 
veteran's psychiatric symptoms have shown improvement with 
psychotropic medication intervention.  Therefore, the Board 
concludes that a 70 percent rating, but no more, is warranted 
for the veteran's service-connected PTSD, and to that extent, 
the claim should be granted.  


ORDER

A 70 percent rating for PTSD is granted, subject to the 
regulations governing payment of monetary awards.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

